Citation Nr: 0202043	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  99-17 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of shell 
fragment wounds of the left shoulder and arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to June 1969, 
to include combat service in Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for residuals of shell fragment wounds of the left 
shoulder and arm.  Although the issue of entitlement to an 
increased rating for post-traumatic stress disorder was 
initially included in the veteran's appeal, this issue was 
resolved to the veteran's satisfaction in an October 2001 
rating decision granting an increased evaluation of 70 
percent. 

The Board notes that a February 1999 statement from the 
veteran's representative indicates that the veteran is also 
seeking service connection for peripheral neuropathy as 
secondary to the claimed shell fragment wounds of his left 
shoulder and arm.  This claim has not been adjudicated by the 
RO.  Therefore, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran has residuals of a shell fragment wounds of the 
left shoulder and arm sustained in service.


CONCLUSION OF LAW

The veteran has residuals of shell fragment wounds of the 
left shoulder and arm incurred during active duty.  38 
U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(d) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records document no evidence of 
combat wounds.
However, his service personnel records show that he 
participated in several combat operations in Vietnam.  They 
also indicate that the veteran sustained a wound of the back 
of his right hand as a result of enemy small arms fire in 
February 1968, for which he was awarded the Purple Heart 
Medal.  

A letter from James R. Shaw, M.D., was received in April 
1998.  Dr. Shaw stated that the veteran had been shot in the 
left arm in Vietnam, and suffered from paresthesia in his 
left arm, as well as profound weakness.  

The veteran was afforded a VA fee-basis examination in June 
1998.  He reported that he had incurred an injury in February 
1968 to his left shoulder and arm when an M16 magazine blew 
up.  He indicated that he experienced tingling and numbness 
in the left shoulder and arm, and that he also had severe 
pain and weakness.  On physical examination, the examiner 
noted entry wound scars over the left deltoid area, anterior 
left shoulder, and posterior left shoulder.  They were noted 
to be small, fragmental wounds.  No exit wounds were noted.  
The scar formations were noted as measuring from 1 to 1.5 
centimeters.  Decreased range of motion at the left shoulder 
area was noted.  There were increased sensitivity over the 
deltoid area and tenderness over the shoulder girdle.  There 
was minimal keloid formation over the scars.  The examiner 
stated that nerve damage was present but not complete.  There 
was a Dupuytren's contracture of the left hand, which was 
noted as being congenital.  The diagnosis was shrapnel wounds 
of the left shoulder and arm.

In a November 1998 statement, the veteran pointed out that he 
had been awarded the Purple Heart.  He indicated that he had 
been in the midst of combat when the claimed wounds occurred 
and was bandaged by a medic and returned to combat.  The 
veteran also submitted a memorandum regarding the award of 
the Purple Heart Medal.  It indicates that the veteran was 
awarded the medal for wounds received in February 1968.

In October 1999, the veteran submitted a notarized statement 
contending that he had received shell fragment wounds of the 
left arm, hand and shoulder in February 1968 while serving 
with the 1st Amtrak Division.  He stated that he and others 
were surrounded by the enemy and under heavy fire, and that a 
medic bandaged him and sent him back into combat.  Also 
submitted at that time was a copy of a telegram from the 
Marine Corps to the veteran's parents, notifying them that 
the veteran had sustained a fragmentation wound of his right 
hand while on patrol.

The veteran offered testimony before an RO Hearing Officer in 
December 1999.  Present at the hearing was a physician from 
the Rating Board.  The Hearing Officer noted that the veteran 
presented an ammunition clip which he claimed had exploded 
and caused the claimed injuries of his left shoulder and arm.  
The veteran's representative contended that service records 
regarding a wound of the veteran's right hand were in fact 
incorrect, and that the actual wounds had been to the 
veteran's left upper extremity.  The veteran described the 
incident during which his claimed wounds were sustained.  He 
maintained that he had been treated in the field and had 
received no further treatment.  During the course of the 
veteran's hearing, the Rating Board physician examined him.  
The physician noted that the veteran had a circular scar, 
approximately 6 centimeters, to the left of the tip of his 
left scapula, and three smaller scars about the size of a 
pencil eraser above the larger scar.  The veteran was noted 
to have no apparent scarring on his right hand.

During the course of his hearing, the veteran submitted an 
undated statement from Dr. Shaw.  Dr. Shaw indicated that the 
veteran had been his patient for several years.  He noted 
that the veteran had experienced discomfort in his left upper 
extremity secondary to shell fragment wounds sustained in 
service.




II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Although service medical records do not document the 
incurrence of shell fragment wounds of the left shoulder and 
arm, the record clearly establishes that the veteran engaged 
in combat with the enemy.  The Board has found the veteran's 
contentions with respect to the incurrence of shell fragment 
wounds of the left shoulder and arm to be consistent with the 
circumstances of his combat service.  Moreover, the record 
does not contain clear and convincing evidence that the 
wounds were not incurred in service.  In accordance with 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board has 
found the veteran's statements to be sufficient to establish 
that the shell fragment wounds were incurred in combat 
service.  Moreover, the medical evidence establishes that the 
veteran has residuals of shell fragment wounds of the left 
shoulder and arm.  Accordingly, service connection is 
warranted for this disability.
 

ORDER

Service connection for the residuals of shell fragment wounds 
of the left shoulder and arm is granted.

		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

